Citation Nr: 0117735	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-18 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999, rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Huntington, West Virginia.


REMAND

The veteran contends he was a victim of sexual assault during 
active service and that such resulted in the development of 
PTSD.  

Available service records do not include a documented sexual 
assault or any psychiatric diagnosis.  Service personnel 
records reflect the veteran was demoted in or around March 
1970, and was absent without leave (AWOL) for a four-day 
period in April 1969.  

The post-service evidence reflects treatment and 
hospitalization only for alcohol and substance 
abuse/dependence for many years, and includes note of a 
history of seizures and several head injuries.  

The veteran first claimed entitlement to VA benefits based on 
PTSD due to sexual abuse in February 1999.  Thereafter, 
medical records show referral to a non-combat PTSD group and 
include diagnoses of PTSD and possible PTSD.  The medical 
records include note of an in-service sexual assault and a 
history of the veteran having been beaten by his father 
during his childhood.  A VA progress note dated in 
January 2000 includes the veteran's report of having been 
raped while under the influence of drugs in the military 
between 1968 and 1970.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) pointed out 
that, in cases in which a claim for service connection for 
PTSD is based on a personal assault, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), Part III, § 5.14(c) provides 
special evidentiary development procedures to follow.  See 
also YR v. West, 11 Vet. App. 393 (1998) (Section 5.14 is a 
substantive rule and the equivalent of a VA regulation).

In Patton, the Court specifically found VA responsible for 
(1) assisting the claimant in gathering, from sources in 
addition to in-service records, evidence corroborating an in-
service stressor; (2) sending a special letter and 
questionnaire; (3) carefully evaluating that evidence 
including behavioral changes; and (4) furnishing a clinical 
evaluation of behavior evidence.  

Also, the Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) is applicable to 
the claim remanded herein.  The VCAA eliminated the 
requirement of a well-grounded claim and extensively revised 
the duty to assist in all cases.  In pertinent part, VA must 
provide the veteran and his representative with notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim; make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim; notify the claimant that VA is 
unable to obtain records if, after making reasonable efforts 
to obtain relevant records, it is unable to obtain the 
relevant records sought; obtain the claimant's service 
medical records, VA treatment or examination reports, any 
other relevant records held by a Federal department or 
agency; and, provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

In this case, the veteran's service records include reference 
to psychiatric evaluation; however, the record of any such 
evaluation, is not associated with the claims file.  Also, 
the existence of claimed PTSD remains unclear from the 
current evidence, and, VA has not obtained any clinical 
evaluation of behavioral evidence such as the in-service AWOL 
period or demotion, claimed by the veteran as indicative of 
psychiatric trauma.  Moreover, the record reflects that other 
specific development indicated by Patton has not been 
completed.  

In light of these circumstances, the case is remanded to the 
RO for the following:

1.  The RO should attempt to locate any 
additional service medical or personnel 
records, specifically "AE Form 3087" 
and/or any medical/psychiatric report(s) 
prepared pertinent to the veteran in or 
around July 1969.  A response, negative 
or positive, should be associated with 
the claims file.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
psychiatric problems.  The RO should then 
take all necessary steps to obtain copies 
of those records not already part of the 
claims folder.  In any case, the RO 
should ensure all pertinent VA treatment 
or hospitalization records are associated 
with the claims file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The RO should request the veteran to 
provide any evidence he believes tends to 
substantiate the occurrence of the 
alleged sexual assault.  If the veteran 
requests assistance in obtaining any 
identified evidence, the RO should 
provide any indicated assistance.

5.  The veteran should also be requested 
to provide as much information as 
possible about the claimed assault 
incident in service, to include a 
detailed description of the incident, the 
pertinent date and location, and the 
names and unit designations of the 
assailant and of others who might have 
knowledge of the incident.  A field 
examiner should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  All alternate 
sources set forth in M21-1, paragraph 
5.14c should be utilized to attempt 
stressor verification.  

6.  After the foregoing development has 
been completed, to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine if he has PTSD due to a 
service stressor or stressor.  The claims 
folder must be made available to and 
reviewed by the examiner.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should be asked to 
comment on the significance, if any, in 
the diagnostic assessment of any evidence 
that is indicative of behavioral changes. 

If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

7.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


